                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 DOC #: _________________
  ----------------------------------------------------------------------- X   DATE FILED: 6/3/2021
                                                                          :
  BALLON STOLL BADER & NADLER, P.C.,                                      :
                                                                          :
                                                  Plaintiff,              :         1:21-cv-01215-GHW
                                                                          :
                               -against-                                  :             ORDER
                                                                          :
  LYNN BRANDS, LLC, d/b/a CHARMING                                        :
  BLUE, KATHY WANG, TOM NGUYEN, and                                       :
  JOHN DOES 1-20,                                                         :
                                                                          :
                                                  Defendants.             :
                                                                          :
------------------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         The Court has reviewed the parties’ respective letters regarding Defendants’ request to seal

Dkt. No. 1-2. See Dkt. Nos. 27-29. After Defendant alerted the Court to the confidential nature of

the information during the June 1, 2021 conference, the Court directed the Clerk of Court to

provisionally seal Dkt. No. 1-2, as it informed the parties it would. In their letter, Defendants have

represented to the Court that the document contains sensitive information unrelated to the claims in

this case, and Plaintiff consents to the request. Accordingly, Defendants’ request to seal Dkt. No. 1-

2 is granted.

         The Court respectfully directs the Clerk of Court to modify the viewing level for Dkt. No.

1-2 to the sealed, parties and Court-only viewing level.

         SO ORDERED.

Dated: June 3, 2021
New York, New York                                                 __________________________________
                                                                           GREGORY H. WOODS
                                                                          United States District Judge
